This action is responsive to the amendment filed on October 12, 2022.

Claims 1-14 are pending. Claim 15 was previously cancelled. Claim 1 is currently amended.

The rejection of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-11, 13 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber et al. (US Patent No. 3,546,123), hereinafter “Stahlheber.”
	Regarding claims 1, 5, 7-9, 11 and 13, Stahlheber teaches caking-resistant granular products (which reads on the “solid composition”) comprising from about 10% to about 87% by weight of the disodium salt of nitrilotriacetic acid (an aminopolycarboxylate) and from about 1.5% to about 30% by weight of a soluble sodium salt of a second acid; the product having a pH in a 1% aqueous solution of above about 6 (see col. 1, lines 16-25), which reads on the pH, 1% dissolution, as recited in instant claims 1 and 8. Typical second acids are inorganic acids which include hydrochloric acid and sulfuric acid (see col. 3, lines 1-5). The free acid equivalent of the disodium nitrilotriacetate above is calculated as follows: (1) for the minimum amount: 10 x 191.14 (MW of nitrilotriacetic acid)/235.10 (MW of disodium nitrilotriacetate = 8.13% wt% free acid equivalent, i.e., nitrilotriacetic acid (NTA); and (2) for the maximum amount: 87 x 191.14/235.10 = 70.7% wt% NTA.  Hence, NTA has a range from 8.13 wt%-70.7 wt%. The free acid equivalent of sodium sulfate is calculated as follows: (1) for the minimum amount: 1.5 x 98.08 (MW sulfuric acid)/142.04 (MW of sodium sulfate) = 1.04 wt% sulfuric acid; and (2) for the maximum amount: 30 x 98.08/142.04 = 20.7 wt%. Hence, the sulfuric acid has a range from 1.04 wt%-20.7 wt%, which reads on the recited range of instant claim 1 (i.e., 1 to 25 wt%). In Example 1, Stahlheber teaches that the granular product comprises about 30.3% trisodium nitrilotriacetate (which is considered as non-crystalline), about 52.8% disodium nitrilotriacetate (which is also considered as non-crystalline),   and about 15.9% sodium sulfate (also considered as non-crystalline), and about 1% water, and the pH of a 1% aqueous solution of the granular product is about 9.3 (see col. 9, lines 39-74), wherein the granular product above was prepared by adding aqueous sulfuric acid to the trisodium nitrilotriacetate.  Inasmuch as the sulfuric acid is the only acid in Example 1, the product comprises 100% free acid equivalent of sulfuric acid, based on the total free acid equivalent of inorganic acid as recited in instant claim 7.  In Example 4, the final moisture content of the granular product is about 5%, although the acid used was an organic acid, i.e., dodecylbenzenesulfonic acid (see col. 10, line 70 to col. 11, line 6). Stahlheber also teaches a process for producing the foregoing products comprising (1) forming a reaction mixture comprising (a) a water dispersible acidic material, (b) trisodium nitrilotriacetate and (c) from about 5% to about 25% by weight of water based upon the weight of the total reaction medium, said reaction medium having from about 10% to about 100% of a molar equivalent amount of acidic material based upon the amount of trisodium nitrilotriacetate present in said reaction medium, (2) agglomerating the resulting mixture and (3) drying the resulting mixture to obtain the foregoing detergent-additives (see col. 1, lines 25-37), to a water content like 5 wt% (see Example 4), and wherein it is understood that the resulting detergent-additives would have undergone cooling in ambient temperature of 25oC or less (which reads on the process of claim 13, hence would result in non-crystalline products). Stahlheber also teaches that in most instances, under preferred conditions, a relatively high yield of product having a particle size of ─4  to +80 (U.S. Standard mesh screen size) can be obtained (see col. 5, lines 42-45; see also col. 1, lines 15-24), wherein 4 U.S. mesh is equivalent to 4.760mm and 80 U.S. mesh is equivalent to 0.177mm, based on the conversion chart table from YAAX International Inc. provided by Applicant in the Reply filed on May 19, 2022. Stahlheber, however, fails to specifically disclose, based on total weight of the composition or product: from 15 to 90 wt% free acid equivalent of the aminopolycarboxylate, i.e., nitrilotriacetic acid derived from trisodium nitrilotriacetate and disodium nitrilotriacetate, and from 2 to 30 wt% of water,  the pH of the product in water in a 1:1 weight ratio of at most 10, and wherein the solid composition has a continuous volume of 0.2 to 15 cm3 as recited in claim 1; from 20 to 60 wt% free acid equivalent of the aminopolycarboxylate as recited in claim 5;  the pH of the product in water in a 1:1 weight ratio of at most 9 as recited in claim 9; and from 5 to 25 wt% water as recited in claim 11. 
Considering that Stahlheber teaches nitrilotriacetic acid (NTA) having a range from 8.13 wt%-70.7 wt%, by calculation, as discussed above, and considering the Stahlheber teaches a water content of 1 wt% and 5 wt% in Examples 1 and 4,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Stahlheber to exhibit a pH of at most 10, or at most 9.0, when measured by dissolving the product in water in a 1:1 weight ratio because similar components with overlapping proportions have been utilized; and the products have overlapping pHs in a 1% aqueous solution, hence, would behave similarly when pH is measured in 1:1 product:water  weight ratio.
	With respect to the composition having a continuous volume of 0.2 to 15 cm3, considering that Stahlheber teaches that the product has a particle size of ─4  to +80 (U.S. Standard mesh screen size) as disclosed in col. 5, lines 42-45, wherein 4 U.S. mesh is equivalent to 4.760mm and 80 U.S. mesh is equivalent to 0.177mm, as discussed above, and calculating the corresponding volume using the formula V=4/3πr3, as mentioned by Applicant in the Reply filed on May 19/2022, the 4 U.S. mesh (4.760 mm, r=2.38mm), the largest particle size in the range, corresponds to 0.0565 cm3 which when rounded off is 0.1 cm3. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (0.1 cm3  vs 0.2 cm3)  that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
Regarding claim 4, as discussed above, Stahlheber teaches, in Example 1, that the granular product comprises about 30.3% trisodium nitrilotriacetate, about 52.8% disodium nitrilotriacetate and about 15.9% sodium sulfate (see col. 9, lines 39-74). By calculation, the free acid equivalent of trisodium nitrilotriacetate is 30.3 x 191.14/257.08 = 22.5 wt%; the free acid equivalent of disodium nitrilotriacetate is 52.8 x 191.14/235.10 = 42.9 wt%, hence the total  nitrilotriacetic acid is 65.4 wt%. The free acid equivalent of sodium sulfate is 15.9 x 98.08/142.04 = 11 wt% sulfuric acid. 
Regarding claim 6, as discussed above, by calculation, the sulfuric acid has a range from 1.04 wt%-20.7 wt%. Stahlheber, however, fails to specifically disclose from 1.5 to 20 wt% of the free acid equivalent of the inorganic acid.
Considering that the sulfuric acid in Stahlheber ranges from 1.04 wt%-20.7 wt%,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 10, Stahlheber teaches a water-soluble caking-resistant granular product consisting essentially of (a) from about 10 to about 87 weight percent of the disodium salt of nitrilotriacetic acid, (b) from about 1.5% to about 29.5% by weight of a soluble sodium salt of a second acid selected from the group consisting of sulfuric acid (an inorganic acid), hydrochloric acid, suIfonic acids (an organic acid), phosphonic acids, polycarboxylic acids (also an organic acid), orthophosphoric acid, pyrophosphoric acid, condensed phosphoric acids, acidic potassium and acidic sodium salts of said acids and mixtures thereof and (c) from about 0 to about 88.5% by weight of trisodium nitrilotriacetate, said product having greater than 50% of its particles larger than the openings in a U.S. Standard 80 mesh screen and smaller than the openings in a U.S.  Standard 4 mesh screen and having a bulk density of 0.4 g./cc. to 0.8 g./cc (underlinings supplied see claim 6). An example of sulfonic acid is dodecylbenzene sulfonic acid (see col. 3, line 36-40; Example 4. Stahlheber, however, fails to specifically disclose the composition further comprising from 1 to 50 wt% of free acid equivalent of an organic acid that is not aminopolycarboxylate, based on the total weight of the solid composition as recited in claim 10. 
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an organic acid like dodecylbenzene sulfonic acid, with the inorganic acid as the second acid because Stahlheber specifically desires a mixture of inorganic and organic acids as disclosed in claim 6. With respect to the specific amount of the organic acid, considering that the granular product comprises from about 1.5% to about 29.5% by weight of a soluble sodium salt of a second acid which is a mixture of an inorganic acid and organic acid,  and presuming the second acid is a sulfonic acid, in particular, dodecylbenzene sulfonic acid, its free acid equivalent range would be 1.5 x 326.494 (MW of dodecylbenzene sulfonic acid)/348.48 (MW of sodium dodecylbenzene sulfonate) to 29.5 x 326.494/348.48 or about 1.41 wt% to  about 27.6 wt%, hence, the portion of the organic acid, based on the total second acid, would be within this range, Hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
Regarding claim 14, Stahlheber teaches a detergent composition consisting essentially of (a) a surface active agent selected from the group consisting of anionic, nonionic, amphoteric surface active agents and mixtures thereof, and (b) the water soluble caking-resistant granular product as discussed above, said detergent composition having from about 2% to about 35% by weight of nitrilotriacetates calculated on the basis of nitrilotriacetic acid (see claim 10). In Example 1, 100 parts of the granular product comprising the aminocarboxylate is blended with 900 parts of a spray-dried detergent composition containing as an anionic active surfactant, sodium tetradecyl benzenesulfonate to produce a high-quality heavy-duty laundry detergent (see col. 9, line 75 to col. 10, line 11), wherein by calculation, the granular product comprising the aminocarboxylate in the spray-dried detergent composition is 100/(100 + 900) x 100 = 10 wt%. 
	
Claims 2-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber as applied to claims 1, 4-11, 13 and 14  above, and further in view of Simonsen et al. (US 2012/0149625), hereinafter “Simonsen.”
 	Stahlheber teaches the features as discussed above. Stahlheber, however, fails to disclose methylglycine diacetic acid (MGDA) or glutamic acid N, N-diacetic acid (GLDA) as recited in claims 2-3, respectively.
	Simonsen, an analogous art, teaches the equivalency of nitrilotriacetic acid (NTA) with MGDA or GLDA as amino carboxylate builders (see paragraph [0078]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NTA of Stahlheber with MGDA or GLDA because the substitution of art recognized equivalents as shown by Simonsen is within the level of ordinary skill in the art. In addition, the substitution of one amino carboxylate builder for another is likely to be obvious when it does no more than yield predictable results.

Claim 12 stands rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber as applied to claims 1, 4-11, 13 and 14 above, and further in view of Figueroa et al. (US Patent No. 5,500,153), hereinafter “Figueroa.”
	Stahlheber teaches the features as discussed above. In addition, Stahlheber teaches the incorporation of other detergent additives like anti-redeposition agents (see col. 9, lines 11-17). Stahlheber, however, fails to disclose the composition comprising from 1 to 50 wt%, based on the total weight of the solid composition, of free acid equivalent of polycarboxylate polymer.
	It is known from Figueroa, an analogous art, to incorporate from about 1% to about 7% by weight of sodium polyacrylate in a granular laundry composition for anti-redeposition purposes  (col. 3, lines 3-5; 12-15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated from about 1% to about 7% by weight of sodium polyacrylate into the composition of Stahlheber because Stahlheber specifically desires the incorporation of an anti-redeposition agent and Figueroa provides sodium polyacrylate as an anti-redeposition agent. 

Response to Arguments
Applicant's arguments filed on October 12, 2022 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1, 4-11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Stahlheber;  the rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Stahlheber as applied to claims 1, 4-11, 13 and 14  above, and further in view of Simonsen; the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Stahlheber as applied to claims 1, 4-11, 13 and 14 above, and further in view of Figueroa;
Applicant argues that Stahlheber fails to teach a solid composition having a continuous volume of 0.2 to 15 cm3.   
	The Examiner respectfully disagrees with the above arguments because, as stated in paragraph 5 above, considering that Stahlheber teaches that the product has a particle size of ─4  to +80 (U.S. Standard mesh screen size) as disclosed in col. 5, lines 42-45, wherein 4 U.S. mesh is equivalent to 4.760mm and 80 U.S. mesh is equivalent to 0.177mm, as discussed above, and calculating the corresponding volume using the formula V=4/3πr3, as mentioned by Applicant in the Reply filed on May 19/2022, the 4 U.S. mesh (4.760 mm, r=2.38mm), the largest particle size in the range, corresponds to 0.0565 cm3 which when rounded off is 0.1 cm3. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (0.1 cm3  vs 0.2 cm3)  that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                     /LORNA M DOUYON/                                                                     Primary Examiner, Art Unit 1761